Examiner’s Comments
Instant office action is in response to communication filed 3/10/2020.
Claims 1-15 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “…sending digital data over a number of channels the method comprising: encoding source data having a first number of source symbols, the encoding being such that an error correction code is generated from the source data, the error correction code comprising a second number of repair symbols higher than the first number as well as identifiers where each identifier is assigned to a corresponding repair symbol, the error correction code adding redundancy to the source data; encrypting each repair symbol by an encryption process which is based on a shared secret between a sender and a receiver, where the encryption process for a respective repair symbol depends on the identifier assigned to the respective repair symbol; and feeding pairs of the encrypted repair symbols and the assigned identifiers to the number of channels which are connected to the receiver.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Nikolaos et al. (US Patent No.  9,496,897 B1) hereinafter referred to as Nikolaos is considered to be the prior art closest to the subject-matter of independent claim 1. Nikolaos discloses an encoding of source data with an error correction code (Nikolaos, column 13, line 44, and Fig. 4, "Input" and step 2, see also Nikolaos, column 7, line 24) and the encryption of repair symbols based on a shared secret (Nikolaos, Fig. 4, step 5, and claim 1 ). The features of the encryption process based on the repair symbol identifier and sending over a number of channels are not disclosed in 
Another art of record Wittenschlaeger Thomas Michael (US Patent No. 7,548,556 B1) teaches “Methods of providing a secure communication over a network fabric are presented. A network fabric preferably comprises multiple interconnected network elements. Devices connect to the fabric through one or more ports and communicate with each other over the fabric by exchanging communications. A port-to-port session can be established within which multiple communication paths can be constructed. As devices communicate via the ports, the communication can be divided into data chunks and transmitted along different paths. Additionally, each chunk can be independently encrypted on one or more legs of its journey across the fabric.”, although it does teach that the transmission over multiple channels to increase the security is an approach known in the art (see, column 2, lines 26-43) but also does not teach the indicated subject matter above.
Another art of record Yong Cui et al. ("FMTCP: A Fountain Code-Based Multipath Transmission Control Protocol", IEEE/ ACM TRANSACTIONS ON NETWORKING, IEEE/ ACM, NEW YORK, NY, US, vol. 23, no. 2, 1 April 2015 (2015-04-01), pages 465-478, XP058071800, ISSN: 1063-6692, DOI: 10.1109/TNET.2014.2300140) teaches “Abstract—Ideally, the throughput of a Multipath TCP (MPTCP) connection should be as high as that of multiple disjoint single-path TCP flows. In reality, the throughput of MPTCP is far lower than expected. In this paper, we conduct an extensive simulation-based study on this phenomenon and the results indicate that a subflow experiencing high delay and loss severely 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492